Citation Nr: 0315270	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  93-07 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
November 1986 and from November 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision.  In May 1996, 
the veteran relocated and the RO in Columbia, South Carolina, 
is handling the appeal.  This case was remanded by the Board 
in February 1999, October 1999, and October 2000, for 
additional development.  


FINDING OF FACT

PTSD arising from an established in-service personal assault 
is currently objectively demonstrated.


CONCLUSION OF LAW

Service connection for PTSD is warranted. 38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (1993), (1999) 
and (2002); 67 Fed. Reg. 10330-10332 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran has essentially claimed that she 
has PTSD resulting from unwelcomed sexual advances from a 
commanding officer during her first period of service, and 
alternatively, that she has an acquired psychiatric disorder 
which arose following her return from the Gulf War. 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
for psychosis is presumed if it is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  A veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

The regulation relevant to the claim concerning PTSD, 38 
C.F.R. § 3.304(f), was amended several times during the 
course of this appeal.  This regulation formerly provided:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) . . . will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
stressor. 

38 C.F.R. § 3.304(f) (1993).

The regulation was amended in 1999 to read as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [38 C.F.R.] 
§ 4.125(a)...; a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
[38 C.F.R.] § 3.1(y) . . . and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (1999).  

The Board notes that 38 C.F.R. 3.304(f) was amended again, 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  The regulation now reads as follows:

(f)  Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:  
 
(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
 
(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
 
(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).  

Although the RO has not considered the March 2002 amendments, 
the veteran will not be prejudiced by the Board's 
consideration of the claim for service connection for PTSD.  
As set forth below, the Board is satisfied that the veteran's 
in-service stressor (which essentially involves allegations 
of personal assault) has been corroborated, and therefore 
there is no need to assist her further in establishing this 
aspect of the claim for service connection for PTSD.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

If the diagnosis of a mental disorder does not conform to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition [DSM-IV] or is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  38 
C.F.R. § 4.125(a) (2001).  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others 

(2) the person's response involved 
intense fear, helplessness, or 
horror. . . .

B.  The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways:

(1)  recurrent and intrusive 
distressing recollections of the 
event, including images, thoughts, 
or perceptions. . . . 

(2)  recurrent distressing dreams of 
the event. . . . 

(3)  acting or feeling as if the 
traumatic event were recurring 
(includes a sense of reliving the 
experience, illusions, 
hallucinations, and dissociate 
flashback episodes, including those 
that occur on awakening or when 
intoxicated). . .  

(4)  intense psychological distress 
at exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

(5)  physiological reactivity on 
exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
(or more) of the following:

(1)  efforts to avoid thoughts, 
feelings, or conversations 
associated with the trauma 

(2) efforts to avoid activities, 
places, or people that arouse 
recollections of the trauma 

(3) inability to recall an important 
aspect of the trauma 

(4) markedly diminished interest or 
participation in significant 
activities 

(5) feeling of detachment or 
estrangement from others 

(6) restricted range of affect 
(e.g., unable to have loving 
feelings) 

(7) sense of a foreshortened future 
(e.g., does not expect to have a 
career, marriage, children, or a 
normal life span) 

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following:

(1)  difficulty falling or staying 
asleep 

(2) irritability or outbursts of 
anger 

(3) difficulty concentrating 

(4) hypervigilance 

(5) exaggerated startle response

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 1 
month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, pp. 427-429 (1994).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that, when there has been a change in an applicable 
stature or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Thus, the Board must apply the version of 38 C.F.R. 
§ 3.304(f) that is more favorable to the veteran. 

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis. VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

As detailed below, the key issue of the veteran's claim for 
service connection for PTSD is whether she has a diagnosis 
that meets the regulatory criteria.  In this regard, the 
Board concludes that the current version is more favorable to 
the veteran, as there no longer has to be a clear diagnosis, 
only a diagnosis consistent with the criteria for PTSD in 
DSM-IV.

Service medical records (from both the veteran's periods of 
active duty) are negative for any complaints of, treatment 
for, or diagnoses of any psychiatric conditions.  However, in 
a December 1992 written statement, the veteran asserted that 
she had been raped by a commanding officer while on duty at 
an air base in November 1983.  She asserted that she 
attempted to kill herself that day, and that she began to 
drink and was eventually transferred. 

The veteran attached to her statement a letter dated in 
October 1994 from a U.S. Marine Corps Colonel affiliated with 
the Personnel Management Division, who noted that the veteran 
had arrived to her command in July 1984.  Shortly after her 
arrival, the veteran apparently indicated to her operations 
chief that she had a personal problem that was causing her a 
great deal of difficulty.  The veteran was counseled and was 
told that her unit would assist in resolving her problems 
with depression and her discomfort around officers.  The 
veteran was seen by a psychologist in July 1984, who 
recommended private counseling and medication to dealt with 
her depression in addition to group counseling for a 
developing alcohol abuse problem. The veteran later admitted 
that she had not returned to see the psychologist nor had she 
attended more than the initial group counseling session.  
However, she apparently agreed to return to counseling, this 
time with a female counselor (due to the sensitive nature of 
her problem).  The psychologist apparently believed that if 
the veteran faithfully followed her counseling program, she 
would be able to overcome her difficulties.  

VA records reflect that in July 1992, the veteran was 
referred for psychiatric consultation.  She reported that she 
had served in the Gulf War for six months, and that since 
returning to her family, she felt easily irritated, found her 
maternal roles were more stressful, and was more explosive to 
her children.  She felt depressed, unmotivated, and unable to 
derive pleasure from usual activities.  She denied manic 
episodes although she would go shopping to relieve 
depression.  The impression was dysthymic disorder and the 
veteran was prescribed Zoloft.  

In an October 1992 written statement, she reported that her 
Gulf War service displaced her from her family, making her 
leave behind a husband and two very young children.  She said 
she had experienced "adjustment" on returning after one and 
a half years.  Her symptoms reportedly included mood swings 
(yelling at children for no reason), a lack of energy (with 
no desire to keep up her personal appearance), loss of 
appetite (manifested by a 20 lbs. weight loss), loss of sleep 
(only one to two hours at a time), and a breakdown of the 
relationship with her husband (she filed for divorce in 
August 1992).  The veteran also indicated that she took 
medication and was seeking outpatient VA psychiatric 
treatment every three weeks. 

At a VA examination in October 1992, the veteran reported 
that she had had no nervous problems prior to military 
service or during her initial training in the military.  She 
underscored the stress she faced when leaving two minor 
children and "having to pick up again" when she returned.  
Upon her return, she found it very difficult to resume her 
duties as mother and housewife and noticed herself becoming 
overly depressed, although full recognition of it did not 
come until the summer of 1992, when she finally decided to 
seek VA outpatient treatment. She would cry profusely and had 
lost 20 lbs.  She had no interest in activities but did not 
know any particular reason for it.  She was not able to enjoy 
things and had a great deal of trouble falling and staying 
asleep.  Apparently her husband had petitioned for divorce 
early in the year. 

Following her recent discharge, she worked in a hospital for 
six months but found herself unsuitable for it and resigned 
in August 1991.  Since that time, she had acquired assistance 
from a vocation rehabilitation agency and she was planning to 
attend college to study ecology.  After being prescribed 
psychiatric medication by VA, some of the veteran's excessive 
depression started to diminish.  However, she still had a 
somewhat diminished appetite and slept on average only four 
to five hours a night.  Some level of interest had been 
regained and she once again could enjoy cross stitching.  She 
felt more calm and once again cared about keeping a clean 
house (which used to be characteristic of her prior to onset 
of depression).  She no longer found herself yelling at the 
children as much as she did upon return from Desert Storm 
duty. 

On examination, the veteran described her situation in a 
matter-of-fact manner without any visible tendency to 
dramatize or manipulate the situation.  She was alert and 
cooperative.  Her affect was appropriate (slightly 
depressed).  There was no gross evidence of any organic brain 
damage or psychosis.  Her story and demeanor did not reflect 
any particular preoccupation with memories from events 
experienced during Desert Storm duties.  Neither was there 
any evidence of increased arousal such as hypervigilance or 
exaggerated startle response.  She was diagnosed as having 
dysthymic disorder, in partial remission with medication.

At a local hearing in April 1993, the veteran asserted that 
she had been raped in November 1983 by a captain, her 
commanding officer.  It happened at work and the veteran 
apparently tried to commit suicide thereafter.  She went back 
to the barracks and took every prescription drug she could 
get her hands on and drank alcohol.  It became hard to 
breathe, an ambulance came, and the veteran's stomach was 
pumped at a hospital.  The rape was reported to military 
police, and apparently the captain was court martialed.  
After the incident, the veteran sought psychiatric 
counseling.  She stated that she would relive the incident 
every Thanksgiving.  She avoided men who approached her 
quickly, and tried not to be alone with a man.  She had some 
acquaintances, but not many deep friendships.  She sometimes 
had nightmares, particularly around Thanksgiving.  She lacked 
patience with her children and would yell a lot.  She would 
get jumpy, particularly if a man walked up from behind.  She 
felt intimidated by officers or by other men in supervisory 
positions.

The veteran also stated that when she returned from the Gulf 
War, she felt as if she did not fit in.  Her husband had done 
everything for six months.  When there was a problem, the 
children would run to her husband.  Being out of the "Mom" 
routine made the veteran feel "on edge all the time."  She 
hated just doing housework after the Gulf War.  She said she 
would get up to four and a half hours of sleep a night, and 
that she felt tired and "down in the dumps" a lot.  She had 
returned to school, however.  

In a February 1994 written statement, a Marine Corps. gunnery 
sergeant asserted that in November 1983, a captain 
harassed/fraternized with the veteran, was court martialed, 
and had to resign from the Marine Corps.  The veteran was in 
the sergeant's unit at the time and the sergeant testified 
against the captain at the court martial proceedings. 

A large number of documents submitted by the veteran in March 
1995 confirm that a Marine Corps. captain (previously 
identified by name by the veteran at her local hearing) was 
court martialed in February 1984 for, in part, conduct 
unbecoming an officer with regard to unwelcomed sexual 
advances and other actions toward the veteran in late 1983.  
The documents also confirm that the veteran attempted suicide 
shortly after the incidents in question.  

The Board is satisfied that the veteran's reported stressor 
has been confirmed by the documents contained in the claims 
file.  The question now is whether she has a diagnosis of 
PTSD consistent with the criteria in DSM-IV.   

VA records which reflect that the veteran sought outpatient 
psychiatric treatment in July 1998.  After relating the 
circumstances of her in-service assault as well as the 
difficulties she experienced upon her return from the Gulf 
War, she reported that she would wake up several times during 
the night due to nightmares.  She had a wildly varying eating 
pattern, mainly based on her mood.  She made efforts to stay 
busy.  On examination, she appeared alert and cooperative, 
but exhibited some anxiety.  She was diagnosed as having 
PTSD.  The veteran participated in outpatient therapy for 
PTSD which was noted to have caused "severe impairment in 
relationship and occupational ability with consequent 
depression" in August 1998. 

VA records also reflect outpatient treatment of the veteran 
for, in part, PTSD in April 2000.  During a May 2000 visit, 
she complained of anxiety, sleep problems including initial 
insomnia and nightmares, and said she needed refills of her 
medication (including Prozac).  She also reported having mood 
swings but said she was still working full time.  The veteran 
was cooperative and interactive.  Her affect was slightly 
anxious and she became very emotional and teary-eyed 
discussing PTSD symptoms and of being raped in the military.  
Emotional blunting was also noted.  She displayed no 
delusions, auditory hallucinations, or suicidal or homicidal 
ideation (although she did report having occasional 
flashbacks and nightmares).  The veteran was diagnosed as 
having PTSD with depression.  

A VA PTSD examination was conducted in April 2000.  The 
claims file was reviewed by the examiner, who considered the 
veteran's statements concerning her stressors.  During the 
examination, the veteran complained of sleep problems, mood 
swings, depression, and feelings that she did not accomplish 
much at work.  She appeared to the examiner to be a high-
functioning, intelligent individual with an excellent 
personal presentation both in dress and manner.  The examiner 
reviewed the criteria for PTSD in the DSM-IV, and concluded 
that although he felt most sympathetic and compassionate in 
light of the events in the veteran's life and subsequent 
emotional issues "possibly arising from them," a close and 
reasoned analysis of the claim for PTSD was not sufficient 
according to the DSM-IV requirements.  Instead, the examiner 
suggested that the veteran's stress and depression issues may 
well have resulted from an extremely traumatic and negative 
custody suit, and even suggested that service connection for 
"emotional problems" be considered as a result.  

The examiner also considered the diagnosis of mood disorder 
(including major depressive disorder and dysthymic disorder), 
but did not think that the veteran's emotional condition rose 
to the level of severity required by these two diagnoses.  A 
diagnosis of acute stress disorder was considered, but it was 
noted that three or more dissociative symptoms (reduction of 
awareness in surrounding, derealization, depersonalization, 
and dissociative amnesia) were required and not present.  
Ultimately, the examiner diagnosed the veteran as having 
adjustment disorder with depressed mood, noting that the 
essential feature of such a disorder is the development of 
significant emotional or behavior symptoms in response to an 
identifiable psychosocial stressor or stressors.

VA records reflect that the veteran continued to seek 
outpatient treatment for assessed PTSD with depression in 
January 2002.  

At the Board's request, the veteran underwent another VA 
examination in April 2003.  Before the examination, the VA 
examiner reviewed the claims folder and in his report, he 
summarized the relevant details of the veteran's stressors.  
During the examination, the veteran reported that she 
continued to have a litany of symptoms, including insomnia, 
sleep disturbance, nightmares, panic attacks, exaggerated 
startle response, hypervigilance, isolation, estrangement, 
avoidance behaviors, and irritability.  She also reported 
that she took psychiatric medication.  

On examination, she appeared alert, oriented, and 
cooperative.  There was no evidence of psychomotor agitation 
or retardation.  She described her mood as "nervous."  Her 
affect ranged from anxious to tearful.  Her thought processes 
were logical and goal directed without evidence of looseness 
of associations.  She denied having any hallucinations or 
delusions.  She was able to register three objects and 
recalled two of the three objects after five minutes.  She 
recalled all three objects with a prompt.  She was able to 
spell "world" forwards and backwards and perform a simple 
calculation correctly.  She was able to relate significant 
past personal information.  She demonstrated a capacity for 
abstract reasoning as evidenced by her interpretations of a 
proverb and similarities.  Her judgment of a hypothetical 
situation was good.  She reported a history of suicidal 
thoughts (and the suicide attempt in 1983), but denied having 
any current suicidal or homicidal ideation.  

According to the examiner, the veteran clearly met the 
criteria for a diagnosis of PTSD.  He felt that there was 
clear documentation that she was sexually assaulted while on 
active duty, and reiterated her current symptoms (as detailed 
above).  The examiner also noted that the veteran had a long-
term history of low-grade depression, which was apparently 
consistent with a diagnosis of dysthymic disorder.  The 
examiner further commented that individuals that have PTSD 
often become morbid and diagnosed with some dysthymic 
disorder.  The chronic depressed mood, then, was likely a 
consequence of the veteran's traumatic in-service assault and 
PTSD.  According to the examiner, the veteran's social 
adaptability and interactions with others was considerably to 
severely impaired due to her problems with depression, 
anxiety, irritability, and desire for isolation.  Her 
flexibility, adaptability, and efficiency in an industrial 
environment was definitely to - at times - considerably 
impaired due to problems with memory, concentration, anxiety, 
and avoidance.  

The examiner thought that it was likely that, with her level 
of intelligence and education, she could have gone further in 
her career had it not been for her problems with panic and 
anxiety (particularly around males).  The examiner further 
stated that although the veteran did not manifest symptoms 
sufficient for a diagnosis of PTSD immediately after her 
sexual assault, she nevertheless had some difficulties which 
she coped with by remaining active.  When she left military 
service and returned home to the multiple stressors there, 
the severity of her symptoms apparently increased greatly, 
and she clearly met the criteria for a diagnosis of PTSD.  
Finally, the examiner commented that it was not unusual to 
have delayed onset of PTSD symptoms.

The veteran underwent psychological testing in May 2003.  The 
results demonstrated a symptoms pattern that was diagnostic 
of PTSD.  On personality testing, there was elevation of 
negative reporting that showed that the veteran was not 
giving emphasis to her strengths and assets.  Stable 
character problems were primarily characterized by avoidant 
and withdrawn behavior.  The most prominent clinical 
syndromes were anxiety and depression.  According to the 
examiner, this personality profile was typical of an 
individual with PTSD but no other significant clinical 
disorders.  The PTSD checklists showed symptoms of moderate 
severity with full satisfaction of the diagnosis criteria.  
Traumatic stress inventory also was valid and showed 
elevation of anxious arousal, anger irritability, defensive 
avoidance, some dissociative problems, and heightened sexual 
concerns.  Critical items showed the presence of fantasies of 
aggression and domination.  The intrusive and avoidant scales 
were especially elevated, showing that the veteran was 
bothered by recurring distressing thoughts and avoidance 
behaviors.  

In this case, the veteran has provided sufficient evidence to 
corroborate her claim of an in-service personal assault.  She 
has been diagnosed by at least two VA examiners as having 
PTSD, which has also been related to her in-service assault.  
While the Board acknowledges that there is one VA examination 
report which does not favor the diagnosis of PTSD, this is 
clearly outweighed by the other medical evidence to the 
contrary (which includes a detailed psychiatric testing 
report and numerous outpatient diagnoses).  Moreover, the 
veteran's dysthymic disorder has been conclusively related 
(by the April 2003 examiner) to be essentially part and 
parcel of her PTSD.  In light of the conclusions made in the 
VA examination reports of April 2003 and May 2003, the Board 
concludes that the preponderance of the evidence favors 
entitlement for service connection for PTSD.  Accordingly, 
under the circumstances, service connection for PTSD is 
granted. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the result here (a full grant of the claim for 
service connection), the Board finds that a detailed 
discussion of the VCAA is unnecessary (because any 


potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error). 

ORDER

Entitlement to service connection for psychiatric disability, 
currently diagnosed as PTSD, is granted.




_____________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

